DETAILED ACTION
Status of Claims
The amendment filed 02/12/2021 has been entered. Claims 1-15 remain pending.
Applicant’s arguments, see Remarks, with respect to claims 1-15 have been fully considered and are persuasive.  All previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/CARLOS BARCENA/Primary Examiner, Art Unit 1723